Case 1:19-cv-04977-JPC Document 114-9 Filed 02/08/21 Page 1 of 31




                      EXHIBIT 9
Case 1:19-cv-04977-JPC Document 114-9 Filed 02/08/21 Page 2 of 31

                    IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK




         ROY STEWART MOORE, et al.,

                     Plaintiffs,

         v.                             Index No. 19 Civ. 4977 (ALC)

         SACHA BARON COHEN, et al.,

                   Defendants.
         _____________________________________________________




                                                            CONFIDENTIAL

                       REMOTE VIDEO DEPOSITION BY VIDEOCONFERENCE

                                                          JENIFER WALLIS


                                                             TAKEN ON
                                           THURSDAY, JANUARY 14, 2021
                                                            9:05 A.M.


                                              LOS ANGELES, CALIFORNIA
     Case 1:19-cv-04977-JPCJenifer
                             Document     114-9 Filed 02/08/21 Page 3 of 31 Page 2
                                   Wallis January 14, 2021 NDT Assgn # 35978-2

 1                                   APPEARANCES

 2

 3 APPEARING ON BEHALF OF THE PLAINTIFFS:

 4 LARRY E. KLAYMAN, ESQUIRE (via video conference)

 5 Klayman Law Group PA

 6 2020 Pennsylvania Avenue Northwest, Suite 345

 7 Washington, D.C.         20006

 8 (310) 595-0800

 9 leklayman@gmail.com

10 leklayman@yahoo.com

11

12 MELISSA L. ISAAK, ESQUIRE (via video conference)

13 Isaak Law Firm

14 2815-B Zelda Road

15 Montgomery, AL         36106

16 (334) 262-8200

17 melissa@protectingmen.com

18

19

20

21

22

23

24

25
     Case 1:19-cv-04977-JPCJenifer
                             Document     114-9 Filed 02/08/21 Page 4 of 31 Page 3
                                   Wallis January 14, 2021 NDT Assgn # 35978-2

 1                             APPEARANCES CONTINUED

 2

 3 APPEARING ON BEHALF OF THE DEFENDANTS:

 4 ELIZABETH A. MCNAMARA, ESQUIRE (via video conference)

 5 RACHEL STROM, ESQUIRE (via video conference)

 6 Davis Wright Tremaine LLP

 7 1251 Avenue of the Americas, 21st Floor

 8 New York, NY        10020

 9 (212) 603-6437

10 (212) 489-8340 (Fax)

11 lizmcnamara@dwt.com

12

13 ERIC FEDER, ESQUIRE (via video conference)

14 Davis Wright Tremaine LLP

15 1301 K Street Northwest, Suite 500

16 Washington, D.C.         20005

17 (202) 973-4273

18 (202) 973-4473 (Fax)

19 ericfeder@dwt.com

20

21 ALSO PRESENT:

22 Roy Moore, Plaintiff

23

24

25
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 5 of 31
                                    Wallis January 14, 2021 NDT Assgn # 35978-2   Page 4

 1                                          INDEX

 2                                                                        Page

 3

 4 EXAMINATION BY MR. KLAYMAN                                              11

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 6 of 31
                                    Wallis January 14, 2021 NDT Assgn # 35978-2   Page 5

 1 CERTIFIED QUESTIONS

 2

 3 PAGE 11 LINE 24

 4         Q.     What is your understanding of his work?

 5

 6 PAGE 19 LINE 12

 7         Q.     Now, what is the reason that all of these

 8 companies were created?

 9

10 PAGE 23 LINE 6

11         Q.     You are aware -- and it gets back to my first

12 question -- that Sacha Baron Cohen has created

13 shows where he disguises himself and deceives people

14 interviews to him.            You were aware of that at the time

15 you created Yerushalayim TV, correct?

16

17 PAGE 32 LINE 21

18         Q.     And the reason that you incorporated in

19 with limited public information is because you wanted to

20 keep as much secret about what Sacha Baron Cohen and his

21 companies were doing at that time?

22

23

24

25
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 7 of 31
                                    Wallis January 14, 2021 NDT Assgn # 35978-2   Page 6

 1 CERTIFIED QUESTIONS CONTINUED

 2

 3 PAGE 37 LINE 16

 4         Q.     All right, let me get to this.                The purpose of

 5 this registration was to prevent disclosure of the

 6 behind all of these companies was the owner, Sacha Baron

 7 Cohen?

 8

 9 PAGE 37 LINE 25

10         Q.     In fact, you were told by your client to

11 that Sacha Baron Cohen's name was never associated with

12 Yerushalayim TV or any of these companies?

13

14 PAGE 40 LINE 12

15         Q.     Given the fact that Sacha Baron Cohen was

16 involved, did that not cause you concern that he was

17 to use this company to create false impression upon

18 that he interviewed?

19

20 PAGE 40 LINE 20

21         Q.     Doesn't concern you that concealing the true

22 owners of the company can give rise to the potential for

23 fraud?

24

25
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 8 of 31
                                    Wallis January 14, 2021 NDT Assgn # 35978-2   Page 7

 1 CERTIFIED QUESTIONS CONTINUED

 2

 3 PAGE 77 LINE 14

 4         Q.     At the time that you formed Yerushalayim TV,

 5 you told what it was going to be used for?

 6

 7 PAGE 77 LINE 24

 8         Q.     Are you aware that to lure people to be on

 9 (sic) is America, they were told that the show was being

10 called modern American icons?

11

12 PAGE 78 LINE 16

13         Q.     Isn't it an improper purpose to use

14 TV to trick people to be interviewed?

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 9 of 31
                                    Wallis January 14, 2021 NDT Assgn # 35978-2   Page 8

 1                                       EXHIBITS

 2 Exhibit                                                                Page

 3

 4      1         STANDARD CONSENT AGREEMENT                               21

 5

 6      2         ARTICLES OF ORGANIZATION                                 28

 7

 8      3         AGENT SERVICES AGREEMENT                                 37

 9

10      4         OPERATING AGREEMENT                                      40

11

12      5         LLC ANNUAL REPORT                                        43

13

14      6         GREENPARK ARTICLES OF ORGANIZATION                       50

15

16      7         STATEMENT OF INFORMATION                                 52

17

18      8         IRS DOCUMENT                                             53

19

20      9         LA QUINTA ARTICLES OF ORGANIZATION                       54

21

22     10         STATEMENT OF INFORMATION LA QUINTA LLC                   55

23

24     11         JAN 16 2019 STATEMENT OF INFORMATION                     57

25
     Case 1:19-cv-04977-JPC Jenifer
                            Document      114-9 Filed 02/08/21 Page 10 of 31
                                    Wallis January 14, 2021 NDT Assgn # 35978-2   Page 9

 1                                EXHIBITS CONTINUED

 2 Exhibit                                                                Page

 3

 4      12         OPERATING AGREEMENT                                     58

 5

 6      13         AGREEMENT DETAILS                                       60

 7

 8      14         ARTICLES OF ORGANIZATION PLEASE YOU                     71

 9                 CAN TOUCH

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 11 of 31 Page 10
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1                           CONFIDENTIAL

 2         REMOTE VIDEO DEPOSITION BY VIDEOCONFERENCE

 3                          JENIFER WALLIS

 4                              TAKEN ON

 5                  THURSDAY, JANUARY 14, 2021

 6                              9:05 A.M.

 7

 8              THE VIDEOGRAPHER:        We are on the record.

 9 The time is 9:05 a.m., Pacific Standard Time.                  The

10 date is January 14th, 2021.           This is the beginning

11 of the deposition of Jenifer Wallis.              The case

12 caption is Moore vs. Cohen. Will counsel please

13 introduce yourselves and state who you represent?

14              MR. KLAYMAN:       Larry Klayman.       I'm counsel

15 for the Plaintiffs, Judge Roy Moore and Kayla Moore,

16 his wife, and we also have Melissa Isaak, who is of

17 counsel to me and the lawyer for Judge Moore as

18 well.

19              MS. MCNAMARA:       And I'm Elizabeth McNamara

20 of Davis Wright Tremaine.           We represent the

21 Defendants in this action, and I have with me my

22 colleague, Eric Feder.

23              THE VIDEOGRAPHER:        Okay.     The court

24 reporter will now swear in the witness.

25              THE REPORTER:       And Counsels, just before I
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 12 of 31 Page 11
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1 swear in the witness, because the nature of this

 2 deposition is remote, I'd just like to stipulate for

 3 the record that the swearing in and testimony will

 4 be captured remotely and that all present agree to

 5 this method of preserving today's record.                The

 6 testimony will be transcribed and certified. Mr.

 7 Klayman, do you agree?

 8              MR. KLAYMAN:       We agree.

 9              THE REPORTER:       Ms. McNamara, do you agree?

10              MS. MCNAMARA:       We agree, thank you.

11              THE REPORTER:       Not a problem.        With that,

12 may I please have you raise your right hand, Ms.

13 Wallis? Do you solemnly swear or affirm, under the

14 penalty of perjury, that you are Jenifer Wallis and

15 that the testimony you're about to provide will be

16 the truth, the whole truth and nothing but the

17 truth?

18              THE WITNESS:       I do.

19              THE REPORTER:       Thank you.

20 JENIFER WALLIS, having been duly sworn, was

21 examined, and testified as follows:

22 EXAMINATION

23 BY MR. KLAYMAN:

24       Q.     Ms. Wallis, I'm legal counsel in this

25 lawsuit for Judge Roy Moore and his wife, Kayla
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 13 of 31 Page 21
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1 transcript?

 2              MR. KLAYMAN:       Yes, mark is as Exhibit 1,

 3 but if you may also put it up on the screen.

 4              (Whereupon, Exhibit 1 was marked for

 5 identification.)

 6              THE VIDEOGRAPHER:        Can you see that, Mr.

 7 Klayman?

 8              MR. KLAYMAN:       Yes, I can.

 9 BY MR. KLAYMAN:

10       Q.     And Ms. Wallis, you've seen this document

11 before, have you not, a standard consent agreement?

12       A.     I -- only first saw it in deposition

13 preparation with my counsel.            I had not previously

14 seen it.

15       Q.     Do you know who drafted this agreement on

16 behalf of --

17       A.     I do -- I do not.        I did not draft this

18 agreement.

19       Q.     Have you ever heard of these companies,

20 Greenpark Television?

21       A.     Yes.

22       Q.     And in what context do you know of

23 Greenpark Television?

24       A.     Greenpark Television is the single member

25 of a company I created, Yerushalayim Television,
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 14 of 31 Page 22
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1 LLC.

 2        Q.    What do you mean that it's a single

 3 member?

 4        A.    It is the sole owner of the LLC that I

 5 created, called Yerushalayim Television, LLC.

 6        Q.    And the owner of Greenpark Television is

 7 Sacha Baron Cohen, correct?

 8        A.    The owner of Greenpark Television is La

 9 Quinta, LLC.

10        Q.    La Quinta is owned by Sacha Baron Cohen?

11        A.    La Quinta is owned by Please You Can

12 Touch, LLC.      That is owned by Sacha Baron Cohen.

13        Q.    Now, what is the reason that all of these

14 companies were created?

15              MS. MCNAMARA:       Objection and instruct the

16 witness not to answer.

17              MR. KLAYMAN:       Certify it.

18 BY MR. KLAYMAN:

19        Q.    These companies were created to insulate

20 Baron Cohen from potential liability, correct?                  To

21 make any plaintiff have to go through a number of

22 different groups before they would reach him

23 personally, correct?

24              MS. MCNAMARA:       I think the witness can

25 explain what an LLC means, if that's --
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 15 of 31 Page 28
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1 whether or not, with all of these different chains

 2 of ownership, that a fraud was being committed?

 3       A.     No, as a corporate attorney my job is to

 4 create the corporate entity.            I'm not in-house

 5 counsel.     My job is simply to create the corporate

 6 entity.

 7       Q.     Did you have communications with lawyers

 8 for any of these companies in incorporating

 9 Yerushalayim TV?

10       A.     No, I don't believe so.

11       Q.     Now, you used your office address as the

12 contact address for Yerushalayim TV, correct?

13       A.     I don't recall.        I would have to see the

14 articles of incorporation.

15       Q.     All right, well, let's go through them.

16 Let's first -- I turn your attention to Defendants'

17 Bates number 1.

18              THE VIDEOGRAPHER:        One moment, sir.

19              THE REPORTER:       And Mr. Klayman, we'll be

20 marking this as an exhibit as well, sir?

21              MR. KLAYMAN:       Yes, Exhibit 2.

22              (Whereupon, Exhibit 2 was marked for

23 identification.)

24              THE REPORTER:       I will continue on from

25 there.
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 16 of 31 Page 29
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1              THE VIDEOGRAPHER:         Can you see the

 2 document, sir?

 3              MR. KLAYMAN:       Yes.

 4 BY MR. KLAYMAN:

 5       Q.     You see that document?

 6       A.     Yes.

 7       Q.     What does this document reflect?

 8       A.     It is the articles of organization for

 9 Yerushalayim Television, LLC.

10       Q.     And your name appears at the bottom,

11 correct?

12       A.     I can't see the bottom.

13       Q.     All right, well, let's scroll down.

14       A.     Yes.

15       Q.     On what basis is your name appearing on

16 this document?

17       A.     As the attorney of record and organizer of

18 the LLC.

19       Q.     Now, the principal office address, which

20 is listed at Roman numeral four, is that your

21 address?     That was your office address?

22       A.     No.

23       Q.     What address is that?          Who resides -- who

24 or what resides at that address?

25       A.     That was the principal office address of
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 17 of 31 Page 37
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1       Q.     Next turn to Defendants' Bates number 6

 2 and 7.

 3              THE REPORTER:       And Counsel, if I assume

 4 correctly, this would be Exhibit 3?

 5              MR. KLAYMAN:       Yes.

 6              (Whereupon, Exhibit 3 was marked for

 7 identification.)

 8              THE VIDEOGRAPHER:         Can you see the

 9 document, sir?

10              MR. KLAYMAN:       Yes.

11 BY MR. KLAYMAN:

12       Q.     Ms. Wallis, do you want to see the entire

13 document?     Just scroll down so you can familiarize

14 yourself with it again. Okay, Ms. Wallis, you --

15              MR. KLAYMAN:       I'll ask this be marked

16 Exhibit 3, and it consists of Bates number 6 through

17 9.

18 BY MR. KLAYMAN:

19       Q.     You prepared this document, did you not,

20 Ms. Wallis?

21       A.     Yeah.

22       Q.     And under part 5, where it says -- you can

23 see it right there -- the current directors,

24 officers, limited liability company managers,

25 managing partners, trustees or persons serving in a
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 18 of 31 Page 43
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1 deposition.

 2              MR. KLAYMAN:       Certify all these questions.

 3 I turn your attention to what I'll ask the court

 4 reporter to mark as Exhibit 5.            It's Bates numbers

 5 14 and 15 of documents produced by the Defendants.

 6              (Whereupon, Exhibit 5 was marked for

 7 identification.)

 8 BY MR. KLAYMAN:

 9         Q.   What is this document, Ms. Wallis?

10         A.   That is the limited liability company

11 annual report for Yerushalayim Television, LLC, in

12 Wyoming.

13         Q.   And it's dated October 1st, 2018, correct?

14         A.   It seems -- it seems it was November 14th,

15 2018.

16         Q.   And you created this document?

17         A.   Yes.

18         Q.   And you filed it?

19         A.   Correct.

20         Q.   On or about November 14th, 2018?

21         A.   Yes.

22         Q.   This document reflects no economic

23 activity on behalf of Yerushalayim TV, correct?

24         A.   I don't believe there's a place for that

25 in this document.
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 19 of 31 Page 49
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1 of ethics of the State Bar of California and

 2 Alabama, have you ever felt any responsibility with

 3 regard to Yerushalayim TV being used to deceive

 4 Judge Roy Moore?

 5              MS. MCNAMARA:       Objection to form.         You can

 6 answer that question.

 7       A.     My answer is no.

 8 BY MR. KLAYMAN:

 9       Q.     Did there come a point in time when

10 Yerushalayim TV ceased to exist?

11       A.     Yes.

12       Q.     When was that?

13       A.     I do not recall.

14       Q.     What were the circumstances upon which it

15 ceased to exist?

16       A.     Once the annual filings are no longer

17 filed, it's administratively dissolved by the state

18 of formation.

19       Q.     You were instructed to make no further

20 administrative filings on behalf of Yerushalayim TV?

21       A.     I believe that calls for attorney-client

22 privileged communication.

23       Q.     Okay.    So you made no further filings on

24 behalf of Yerushalayim TV?

25       A.     Correct.
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 20 of 31 Page 50
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1       Q.     And when was it dissolved by the State of

 2 Wyoming?

 3       A.     I do not recall.

 4              MR. KLAYMAN:       I turn your attention to

 5 Defendants' Bates number 32.            We'll mark that as

 6 Exhibit 6.

 7              (Whereupon, Exhibit 6 was marked for

 8 identification.)

 9 BY MR. KLAYMAN:

10       Q.     Have you seen that document before, Ms.

11 Wallis?

12       A.     Yes.

13       Q.     Did you create this document?

14       A.     No.

15       Q.     Who did?

16       A.     I -- you would have to scroll to the

17 bottom of the page.

18       Q.     Okay.

19       A.     It appears Wendy Heller created that

20 document.

21       Q.     Who is Wendy Heller?

22       A.     I do not know.

23       Q.     Did there come a point in time when you

24 were terminated by Yerushalayim TV?

25       A.     No.
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 21 of 31 Page 51
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1         Q.   Why is it that you didn't play a role in

 2 creating this document, which are titled Secretary

 3 of State articles of organization, dated May 23rd,

 4 2017?

 5         A.   I don't know.       I don't believe I had been

 6 hired at that point.

 7         Q.   Who is Howard Altman?

 8         A.   I'm not sure.       I don't -- I've never had

 9 any interaction with Howard Altman, I don't believe.

10         Q.   All right.      This document pertains to

11 Greenpark Television, correct, not Yerushalayim TV?

12         A.   Correct.

13         Q.   But Greenpark Television is the owner, at

14 least as listed, of Yerushalayim TV?

15         A.   Correct.     It's the sole member of

16 Yerushalayim Television, LLC.

17         Q.   Is Howard Altman a lawyer?

18         A.   I don't know.

19         Q.   Is Wendy Heller a lawyer?

20         A.   I don't know.

21         Q.   And you've never seen this document

22 before?

23         A.   I said I had seen this document.

24         Q.   And when did you see it?

25         A.   When I was checking the corporate
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 22 of 31 Page 52
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1 structure of those entities that I was creating the

 2 subsidiary for, so it would have been around the

 3 time that I was creating Yerushalayim Television.

 4       Q.     Did you check to see whether or not

 5 Greenpark Television was an active corporation?

 6       A.     Yes, and I believe we obtained a copy of

 7 this from the client, and also from the California

 8 Secretary of State website.

 9              MR. KLAYMAN:       I turn your attention to

10 Defendants' Bates number 33, and I'll ask it be

11 marked as Exhibit 7, Plaintiffs' Exhibit 7.

12              (Whereupon, Exhibit 7 was marked for

13 identification.)

14 BY MR. KLAYMAN:

15       Q.     Have you seen this document before?

16       A.     Yes.    Isn't this the same document we just

17 looked at?

18       Q.     No.

19       A.     Okay.    Yes, I have seen this.

20       Q.     When did you see it?

21       A.     The same time when I would have been

22 forming Yerushalayim Television, LLC as a subsidiary

23 of Greenpark.

24       Q.     Now, look at part 5.         That reflects La

25 Quinta Entertainment, LLC is the owner of Greenpark
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 23 of 31 Page 53
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1 Television, correct?

 2        A.    Correct.

 3              MR. KLAYMAN:       I'll turn your attention to

 4 what I'll ask to be marked as Exhibit 8.                That's

 5 Bates numbers 34 and 35.

 6              (Whereupon, Exhibit 8 was marked for

 7 identification.)

 8 BY MR. KLAYMAN:

 9        Q.    Have you seen that document before?

10        A.    Yes.

11        Q.    And when did you see it?

12        A.    Around the time that I was forming

13 Yerushalayim Television, LLC.

14        Q.    Did you ever (audio cutout)?

15        A.    I'm sorry, you -- your question blanked

16 out.

17              THE VIDEOGRAPHER:        Yes, Counsel, the

18 beginning.

19              MR. KLAYMAN:       All right.

20 BY MR. KLAYMAN:

21        Q.    This document, Exhibit 8, reflects the

22 assignment of an EIN, employer identification

23 number, for Greenpark Television, correct?

24        A.    Correct.

25        Q.    I take it Yerushalayim TV never got an EIN
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 24 of 31 Page 54
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1 number, to the best of your knowledge?

 2       A.     I did not obtain one.          I don't know if it

 3 ever did.

 4              MR. KLAYMAN:       I'll turn your attention to

 5 what I'll have marked as Exhibit 9.              That's Bates

 6 number 36.

 7              (Whereupon, Exhibit 9 was marked for

 8 identification.)

 9 BY MR. KLAYMAN:

10       Q.     Have you seen that document before?               It's

11 Secretary of State articles of organization, State

12 of California, Secretary of State, March 30th, 2017.

13       A.     Yes.

14       Q.     And when did you see it?           When did you

15 first come to learn?

16       A.     Around the time that I was creating

17 Yerushalayim Television, LLC.

18       Q.     And that pertains to La Quinta

19 Entertainment, LLC, correct?

20       A.     Correct.

21       Q.     Do you know whether any -- at the time

22 that Yerushalayim TV was being created, what law

23 firm, again, were you working for, or was it your

24 own law firm?

25       A.     Manning & Kass, Ellrod, Ramirez, Trester
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 25 of 31 Page 55
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1 in their downtown L.A. office.

 2       Q.     Did anyone else from that law firm play

 3 any role in the incorporation of Yerushalayim TV?

 4       A.     No.

 5       Q.     Did any person, to the best of your

 6 knowledge in that law firm have anything to do with

 7 La Quinta or Please You Can Touch, LLC or Greenpark

 8 Television?

 9       A.     No.

10              MR. KLAYMAN:       Did I have that document

11 marked that I just referred to, Court Reporter?

12              THE REPORTER:       Yes, sir, Exhibit 9.          It

13 should have been Bates stamped numbers 36, sir.

14              MR. KLAYMAN:       Okay.    I'll turn your

15 attention to Bates number 37, which is Exhibit 10.

16 I'll ask it be marked Exhibit 10 to this deposition.

17              (Whereupon, Exhibit 10 was marked for

18 identification.)

19 BY MR. KLAYMAN:

20       Q.     Have you seen that document before?               This

21 is a Secretary of State statement of information,

22 limited liability company, filed with the California

23 Secretary of State on April 17th, 2017.

24       A.     Yes.

25       Q.     When did you come -- (audio cutout) to
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 26 of 31 Page 56
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1 your knowledge?

 2        A.    Can you repeat your question?             You blanked

 3 --

 4        Q.    When did you --

 5        A.    -- out again.

 6        Q.    When did you first learn of this document?

 7 When did you first see it?

 8        A.    The same time as the others.            Around the

 9 time that I was creating Yerushalayim Television,

10 LLC.

11        Q.    And this document reflects the Please You

12 Can Touch, LLC as the owner of La Quinta

13 Entertainment, LLC?

14        A.    Correct.

15        Q.    And the address is 9100 Wilshire

16 Boulevard?

17        A.    Correct.

18        Q.    And the same address for Please You Can

19 Touch?

20        A.    Correct.

21        Q.    Who, if anyone, resides at that address or

22 at least does business at that address?

23        A.    I do not know.       Apparently La Quinta

24 Entertainment and Please You Can Touch.

25        Q.    You know of any person who does business
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 27 of 31 Page 58
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1              (Whereupon, Exhibit 11 was marked for

 2 identification.)

 3 BY MR. KLAYMAN:

 4         Q.   Have you seen that document before, Ms.

 5 Wallis?

 6              MR. KLAYMAN:       Can you put that up on the

 7 screen?

 8         A.   Yes.

 9 BY MR. KLAYMAN:

10         Q.   And you saw that in and around the time

11 that you formed Yerushalayim TV?

12         A.   Correct.

13         Q.   And this document reflects that Please You

14 Can Touch, LLC is --

15         A.   Oh, wait.      This says filed January 16th,

16 2019, so no, I wouldn't have seen this document in

17 2017.

18         Q.   Have you ever seen this document before?

19         A.   I don't recall.

20         Q.   This document reflects that La Quinta is

21 owned by Please You Can Touch, LLC as you previously

22 testified, correct?

23         A.   Yes.

24              MR. KLAYMAN:       I'll ask the court reporter

25 to mark the next document Exhibit 12, Bates numbers
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 28 of 31 Page 59
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1 39, through and including 44.

 2              (Whereupon, Exhibit 12 was marked for

 3 identification.)

 4 BY MR. KLAYMAN:

 5       Q.     This is a document, an operating agreement

 6 of La Quinta Entertainment, LLC.             Did you see this

 7 document in and around the time you formed

 8 Yerushalayim TV?

 9       A.     Yes.

10       Q.     And turn to Bates number 42 of this

11 document, which is Exhibit 12 -- we marked it as

12 Exhibit 12, Plaintiffs' deposition.              Section 8.1, to

13 the extent not inconsistent with applicable law,

14 neither the member nor any of the member's officers,

15 directors, employees, partners, members,

16 shareholders, or affiliates shall be liable,

17 responsible or accountable in damages or otherwise

18 to the company for any operations of the company.

19 If the person acted in good faith and in a manner

20 the person reasonably believed to be in or not

21 opposed to the best interest of the company, and

22 with respect to any criminal action or proceeding,

23 had no reasonable cause to believe the person's

24 conduct was unlawful.

25              You reviewed this document at the time
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 29 of 31 Page 60
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1 that you were forming Yerushalayim TV, correct?

 2       A.     Correct.

 3       Q.     Did you make an inquiry, with regard to

 4 Section 8.1, as to whether the purpose of all of

 5 these companies that stood behind Yerushalayim TV

 6 were engaged in bad faith, unlawful or criminal

 7 activity?

 8       A.     No, that's a common provision in operating

 9 agreements that I've seen in almost every operating

10 agreement that I've dealt with.             It didn't raise any

11 flags.

12       Q.     So you didn't ask any questions as to

13 whether Yerushalayim TV was being used for any bad

14 faith, illegal or criminal activity?

15       A.     No.

16              MR. KLAYMAN:       I'll turn your attention to,

17 and I'll ask the court reporter to make as Exhibit

18 13, this is a State of California, Secretary of

19 State limited liability articles of organization

20 with regard to Please You Can Touch, LLC.

21              (Whereupon, Exhibit 13 was marked for

22 identification.)

23 BY MR. KLAYMAN:

24       Q.     Did you see this document in and around

25 the time that you formed Yerushalayim TV?
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 30 of 31 Page 61
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1              MS. MCNAMARA:       You have not given the

 2 Bates number, and so I don't think the court

 3 reporter --

 4              MR. KLAYMAN:       Bates number 45.        Bates

 5 number 45.

 6       A.     Could you repeat your question?

 7 BY MR. KLAYMAN:

 8       Q.     Did you see this document in and around

 9 the time that you formed Yerushalayim TV?

10       A.     Yes.

11       Q.     Have you ever heard of the company Four By

12 Two Films, Inc.?

13       A.     Yes.

14       Q.     In what context did you learn of that

15 company?

16       A.     When I was retained to represent Four By

17 Two Films and its affiliated companies.

18       Q.     Who advised you of Four By Two Films, of

19 its existence?

20       A.     That would have been Todd Schulman.

21       Q.     Four By Two Films is owned by Sacha Baron

22 Cohen, correct?

23       A.     That's my understanding.

24       Q.     And does Four By Two Films own all of

25 these other companies that we've been talking about?
     Case 1:19-cv-04977-JPC Jenifer
                             Document     114-9 Filed 02/08/21 Page 31 of 31 Page 71
                                    Wallis January 14, 2021 NDT Assgn # 35978-2

 1              MR. KLAYMAN:       I turn your attention to

 2 Bates numbers 48, through and including 55.

 3              THE REPORTER:       Exhibit 14, correct,

 4 Counsel?

 5              MR. KLAYMAN:       Yes, Exhibit 14.

 6              (Whereupon, Exhibit 14 was marked for

 7 identification.)

 8 BY MR. KLAYMAN:

 9       Q.     This is a document styled operating

10 agreement of Please You Can Touch, LLC.                Did you see

11 and review this document in and around the time that

12 you incorporated Yerushalayim TV?

13       A.     Yes.

14       Q.     Yerushalayim TV was dissolved shortly

15 after the airing of the show "Who is America?",

16 correct?

17              MS. MCNAMARA:       Objection to form.

18       A.     I don't recall the date of the airing or

19 the date of dissolution.

20 BY MR. KLAYMAN:

21       Q.     But it was, relatively speaking, shortly

22 after Who is America --

23       A.     I don't -- I don't know that it was

24 shortly thereafter.         I don't recall those dates.

25       Q.     You were instructed to allow that company
